Case 1:19-cv-07024-LAP Document 72-4 Filed 09/13/21 Page 1 of 3




   EXHIBIT F
                    Case 1:19-cv-07024-LAP Document 72-4 Filed 09/13/21 Page 2 of 3


Canfield, Donna (Law)

From:                               Canfield, Donna (Law)
Sent:                               Wednesday, April 21,2021 9:01 AM
To:                                 John W. Moscow'
Cc:                                 Louis C La Pietra Esq; Diane Camacho
Subject:                            RE: Scheduling
Attachments:                        D000678-D000697 - (# Legal 11702392).PDF



My name is Donna Canfield.

Yes, please provide dates.

Attached is the RFP. I do noi know if we have the PWC reports, but    lwill   make an inquiry

Yes,wedo. Andwealsoneedtoschedulethedepositionsofthenameddefendants,whichyouhavefailedtodo

Please send formal notices of deposition as required by the federal rules


Of course, but it takes time to go through the documents

All material redacted is non-responsive. I see no reason to review the redactions, unless you have some basis that you
can articulate.

I was served  with the subpoena after the fact. I believe pursuant to the federal rules, you are required to serve a party
prior to subpoenaing a non-party. We will be providing limited scope representation for Assemblyman Simcha
Ehrenstein. As he is represented by this office, he is to be contacted through me. I will let you know later today when
he is available for deposition.

I   will be generally unavailable by telephone for the remainder of the week, Please send any additional inquiries by
email.

Thank you


From : Joh n W. Moscow fma ilto:John, Moscow@     LBKM LAW.com]
Sent: Wednesday, April 21, 2021 B:08     AM
To: Canfield, Donna (Law)
Cc: 'Louis C La Pietra Esq'; Diane Camacho
Subject: FW: Scheduling

Diane Canfield
Assistant Corporation Counsel
Re: Jaffe v. City of New York


We have depositions to complete---Linder, Spinella

You told me that you would get me the RFP by which PWC obtained a contract to work on neighborhood policing,
including personnel. We also need the PWC reports. Could you please produce those.

We need to reschedule the deposition of plaintiff which you cancelled
                 Case 1:19-cv-07024-LAP Document 72-4 Filed 09/13/21 Page 3 of 3


We will need to Schedule the depositions of B, FLONYC, First Deputy Mayor Dean Fulehan, and the then (January 2018)
Chief of Staff to the Mayor

We need documents produced. You say that you are reviewing 65,000 documents, but do not say when we will get to
see them. I would like to have them in time to review them before we depose defendants O'Neill and Tucker. ls it the
case that Tucker generated no emails in connection with the decisions to fire four long time colleagues and to keep
Secreto, Chan, and Boyce.?

You, Lou, and I need to review the apparent redactions in your most recent production

We have subpoenaed Assemblyman Simcha Ehrenstein to testify next Monday at 10 a.m. You have been sent a copy of
the subpoena. You will be copied on future subpoenas as well.

John Moscow
9r7-693-2265
Please note that the personnel of Lewis Baach Kaufmann Middlemiss         are working remotely at this time due to
the COVID-l9 outbreak. Our personnel have secure remote access to         our systems and software to perform
essential functions so that we can continue to be responsive to clients   and minimtze any disruptions. You may
continue to contact any of us through normal channels - telephone or      email.




                                                           2
